Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2004

Eshun v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2463




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Eshun v. Atty Gen USA" (2004). 2004 Decisions. Paper 612.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/612


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS FO R TH E THIRD CIRCUIT


                                            No. 03-2463




                                       GEORGE E. ESHUN,
                                                    Petitioner
                                              V.

                                      JOHN ASHCROFT
                                  ATTORNEY GENERAL USA


                                         ORDER

              It appearing that there was a typographical error in the last line of the first
            paragraph in the not-precedential opinion filed in this action on M ay 19, 2004,
            that line is hereby amended as follows:

               and for protection under the Convention Against Torture (“CAT”).
               rather than,
               and for protection under the Convention Against Terrorism (“CAT”).

             It is SO ORDERED.




                                                              For the Court,


                                                              /s/ Marcia M. Waldron
                                                              Clerk

Dated: June 7, 2004
DMM/cc: Ephraim T. Mella, Esq.
          Papu Sandhu, Esq.